DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Claim Status
Claims 1, 2, 4-25 and 27 are currently pending. Claims 1, 11 and 23 have been amended. No new claims were added. Claims 3 and 26 were previously canceled.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 10, 11, 22; 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over SIM et al (US 2011/0063267 A1-prior art of record, hereafter Sim) in view of OOOKA et al (US 2015/0255527 A1, hereafter Oooka).
Re claim 1, Sim discloses in FIG. 5 (with references to FIGS. 1 and 3) an organic light emitting device, comprising:
a first substrate (110; ¶ [0046]) comprising a display area (AA; ¶ [0045]) and a non-display area (DWA; ¶ [0046]);
a metal layer (112/115c; ¶ [0046]) disposed on the first substrate (110) in the non-display area (DWA), wherein the metal layer (112/115c) comprises a first metal layer (112; ¶ [0046]) and a second metal layer (115c; ¶ [0046]), and the first metal layer (112) and the second metal layer (115c) overlap (cover) each other;
an insulating layer (113; ¶ [0046]) disposed between the first metal layer (112) and the second metal layer (115c) in a cross-sectional (left-to-right) view;

a sealant (170; ¶ [0046]) disposed between the first substrate (110) and the second substrate (180) and overlapping (covering) the metal layer (112/115c),
wherein the first metal layer (112) is a solid metal layer without an opening in the cross-sectional (left-to-right) view and includes a portion (left and center) that overlaps with the sealant (170) in the cross-sectional (left-to-right) view,
wherein the second metal layer (115c) is disposed between the first metal layer (112) and the sealant (170) and connected (physically and electrically; ¶ [0047]) to the first metal layer (112) through a first contact hole (CH5; ¶ [0047]) in the insulating layer (113),
wherein a portion (bottom surface) of the sealant (170) directly contacts (physically touches) the second metal layer (115c), and the sealant is a single layer made of a frit (¶ [0047]), and
wherein the second metal layer (115c) has a first end (left edge), an intermediate portion (center) aligned with the first contact hole (CH5) formed in the insulating layer (113), and a second end (right edge) along the a width direction (left-to-right) inward from the outside (left of EDA; ¶ [0042]) of the first substrate (110) in the cross-sectional (left-to-right) view, the portion (bottom surface) of the sealant covers the intermediate portion (center) of the second metal layer (115c), and the second end (right edge) is disposed further inward (closer to AA) from the outside (EDA) of the first substrate (110) than the first end (left edge) in the width direction in the cross-sectional view (left-to-right), and
-8 ohm-m and the resistivity of Al 115c; ¶ [0033] and [0046] is ~2.7 x 10-8 ohm-m) than the second metal layer (115c), through the first contact hole (CH5) in an area located between the second end (right edge) of the second metal layer (115c) and the portion (above CH5) of the second metal layer (115c) disposed further inward (rightward) from the outside (left of DEA) of the first substrate (110) than the first end (left edge) in the width direction (left-to-right) in the cross-sectional view,
wherein a first end (left edge) of the first metal layer (112) extends beyond (further than) the first end (left edge) of the second metal layer (115c) in a direction (right-to-left) toward the outside (EDA) of the first substrate (110) in the cross-sectional (left-to-right) view.

Sim fails to disclose the portion (bottom surface) of the sealant (170) covers only the second end (right edge) of the first and second ends (left/right edges) of the second metal layer (115c) in a plan view, wherein the portion (bottom surface) of the sealant 


However,
Oooka discloses in FIGS. 3 and 4 (with references to FIGS. 1 and 2) an organic light emitting device, comprising: a sealant (54; ¶ [0057]) covers (overlaps) only a second end (left edge) of first (right) and second (left) ends (edges) of a second metal layer (43; ¶ [0054]) in a plan view (see inserted figure below), wherein a portion (bottom surface) of the sealant (54) extends from the second end (left edge) of the second metal layer (43) to the portion (curved region) of the second metal layer (43) disposed further inward (leftward) from an outside (beyond right edge) of a first substrate (30; ¶ [0054]) than the first end (right edge) in a width direction (right-to-left) in the cross-sectional view (right-to-left) to connect (to interface) the sealant (54) to a first metal layer (36; ¶ [0054]) in an area located between the second end (left edge) of the second metal layer (43) covered (overlapped) by the portion (bottom surface) of the sealant (54) and the portion (curved region) of the second metal layer (43) disposed further inward (leftward) from the outside (beyond right edge) of the first substrate (30) 

    PNG
    media_image1.png
    521
    278
    media_image1.png
    Greyscale

For the record, the inserted figure (right side of annotated FIG. 4 superimposed on right side of annotated FIG. 3) depicts sealant (54) covers only the second end (left edge) of the first and second ends (right and left edges) of the second metal layer (43) in a plan view, where layer 25 is the same as layer 43; and layer 24 is the same as layer 36 (Oooka; ¶ [0054]). The dotted lines indicate where the sealant (54) in FIG. 4 is positioned in region 5-2 in FIG. 3.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Sim to extend the sealant such that it covers only the second end of the first and second ends of the second metal layer in a plan view, as disclosed by Oooka, wherein the portion (bottom 

Re claims 2; and 25, Sim discloses the organic light emitting device (OLED) of claims 1; and 23, wherein the first contact hole (CH5) overlaps at least a part (off-center left) of the first metal layer (112), and the second metal layer (115c) is disposed on the insulating layer (113) and is connected (electrically/physically; ¶ [0047]) to the first metal layer (112) through the first contact hole (CH5).

Re claims 4; and 27, Sim discloses the organic light emitting device (OLED) of claims 3; and 23, wherein the first metal layer (112) is made of molybdenum (¶ [0030] and [0046]), and the second metal layer (115c) is made of aluminum (¶ [0033] and [0046]).

Re claims 10 and 11, Sim discloses the organic light emitting device (OLED) of claim 1, wherein the first metal layer (112) and the second metal layer (115c) have a bar (rectangular) shape extending substantially parallel (left-to-right) to an edge (extreme 

Re claim 22, Sim and Lee disclose the organic light emitting device of claim 1, wherein the insulating layer (113 of Sim) comprises the first contact hole (CH5) and a second contact hole (CNT of Lee; ¶ [0045]) overlapping at least a part of the first metal layer (112 of Sim), the second metal layer (115c) is connected to the first metal layer (112) through the first contact hole (CH5), and the sealant (170) contacts the first metal layer (112) through the second contact hole (CNT) as part of the conductive sealant discussed for claim 1.

Re claim 23, Sim discloses in FIG. 5 (with references to FIGS. 1 and 3) an organic light emitting device, comprising:
a first substrate (110; ¶ [0046]) comprising a display area (AA; ¶ [0045]) and a non-display area (DWA; ¶ [0046]);
a second substrate (120; ¶ [0020]) opposing (over) the first substrate (110);
a pixel (SP; ¶ [0022]) disposed on the first substrate (110) in the display area (AA), wherein the pixel (SP) comprises:
a storage capacitor (Cst; ¶ [0022]);
an organic light emitting diode (D; ¶ [0022]) comprising an anode (118; ¶ [0036]) and a cathode (122; ¶ [0039]);

a switching transistor (S1; ¶ [0022]) comprising a second gate electrode (¶ [0022]);
a metal layer (112/115c; ¶ [0046]) disposed on the first substrate (110) in the non-display area (DWA),
wherein the metal layer (112/115c) comprises a first metal layer (112; ¶ [0046]) and a second metal layer (115c; ¶ [0046]), and the first metal layer (112) and the second metal layer (115c) overlap (cover) each other;
an insulating layer (113; ¶ [0046]) disposed on the first substrate (110) in the non-display area (DWA) between the first metal layer (112) and the second metal layer (115c) in a cross-sectional (left-to-right) view;
a sealant (170; ¶ [0046]) disposed on the first substrate (110) in the non-display area (DWA) between the first substrate (110) and the second substrate (180), and overlapping (covering) the metal layer (112/115c),
wherein the first metal layer (112) is a solid metal layer without an opening in the cross-sectional (left-to-right) view and includes a portion (left and center) that overlaps with the sealant (170) in the cross-sectional (left-to-right) view,
wherein the second metal layer (115c) is disposed between the first metal layer (112) and the sealant (170) and connected (physically and electrically; ¶ [0047]) to the first metal layer (112) through a first contact hole (CH5; ¶ [0047]) in the insulating layer (113),

wherein the sealant is a single layer made of a frit (¶ [0047]), and a portion (bottom surface) of the sealant (170) directly contacts (physically touches) the second metal layer (115c),
wherein the second metal layer (115c) has a first end (left edge), an intermediate portion (center) aligned with the first contact hole (CH5) formed in the insulating layer (113), and a second end (right edge) along the a width direction (left-to-right) inward from the outside (left of EDA; ¶ [0042]) of the first substrate (110) in the cross-sectional (left-to-right) view, the portion (bottom surface) of the sealant covers the intermediate portion (center) of the second metal layer (115c), and the second end (right edge) is disposed further inward (closer to AA) from the outside (EDA) of the first substrate (110) than the first end (left edge) in the width direction in the cross-sectional view (left-to-right), and
wherein the portion (bottom surface) of the sealant (170) extends away from the second end (right edge) of the second metal layer (115c) to a portion (above CH5) of the second metal layer (115c) disposed further inward (rightward) from the outside (left of DEA) of the first substrate (110) than the first end (left edge) in the width direction (left-to-right) in the cross-sectional view, and contacts the intermediate portion (above CH5) of the second metal layer (115c) to connect (interface) the sealant (170) to the first metal layer (112), which has a greater resistance (greater sheet contact resistance since the contact length and contact area are equal in hole CH5, and the resistivity of Mo 112; ¶ [0030] and [0046] is ~5.3 x 10-8 ohm-m and the resistivity of Al 115c; ¶ [0033] -8 ohm-m) than the second metal layer (115c), through the first contact hole (CH5) in an area located between the second end (right edge) of the second metal layer (115c) and the portion (above CH5) of the second metal layer (115c) disposed further inward (rightward) from the outside (left of DEA) of the first substrate (110) than the first end (left edge) in the width direction (left-to-right) in the cross-sectional view,
wherein a first end (left edge) of the first metal layer (112) extends beyond (further than) the first end (left edge) of the second metal layer (115c) in a direction (right-to-left) toward the outside (EDA) of the first substrate (110) in the cross-sectional (left-to-right) view.
For the record, the transistors (T1/S1) of the 2T1C pixel (SP) structure of Sim are presumed to have been formed simultaneously (i.e. all S/D electrodes are formed in the same process and all gate electrodes are formed in the same process) as is well-known in the art. 

Sim fails to disclose the portion (bottom surface) of the sealant (170) covers only the second end (right edge) of the first and second ends (left/right edges) of the second metal layer (115c) in a plan view, wherein the portion (bottom surface) of the sealant 
(170) extends from the second end (right edge) of the second metal layer to the portion of the second metal layer disposed further inward from the outside of the first substrate than the first end in the width direction in the cross-sectional view to connect the sealant to the first metal layer in an area located between the second end of the second metal layer covered by the portion of the sealant and the portion of the second metal layer 

However,
Oooka discloses in FIGS. 3 and 4 (with references to FIGS. 1 and 2) an organic light emitting device, comprising: a sealant (54; ¶ [0057]) covers (overlaps) only a second end (left edge) of first (right) and second (left) ends (edges) of a second metal layer (43; ¶ [0054]) in a plan view (see inserted figure above), wherein a portion (bottom surface) of the sealant (54) extends from the second end (left edge) of the second metal layer (43) to the portion (curved region) of the second metal layer (43) disposed further inward (leftward) from an outside (beyond right edge) of a first substrate (30; ¶ [0054]) than the first end (right edge) in a width direction (right-to-left) in the cross-sectional view (right-to-left) to connect (to interface) the sealant (54) to a first metal layer (36; ¶ [0054]) in an area located between the second end (left edge) of the second metal layer (43) covered (overlapped) by the portion (bottom surface) of the sealant (54) and the portion (curved region) of the second metal layer (43) disposed further inward (leftward) from the outside (beyond right edge) of the first substrate (30) than the first end (right edge) in the width direction (right-to-left) in the cross-sectional view (right-to-left).
For the record, the inserted figure above (right side of annotated FIG. 4 superimposed on right side annotated FIG. 3) depicts sealant (54) covers only the second end (left edge) of the first and second ends (right and left edges) of the second metal layer (43) in a plan view, where layer 25 is the same as layer 43; and layer 24 is the same as layer 36 (Oooka; ¶ [0054]). The dotted lines indicate where the sealant (54) in FIG. 4 is positioned in region 5-2 in FIG. 3.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Sim to extend the sealant such that it covers only the second end of the first and second ends of the second metal layer in a plan view, as disclosed by Oooka, wherein the portion (bottom surface) of the sealant extends from the second end of the second metal layer to the portion of the second metal layer disposed further inward from the outside of the first substrate than the first end in the width direction in the cross-sectional view to connect the sealant to the first metal layer in an area located between the second end of the second metal layer covered by the portion of the sealant and the portion of the second metal layer disposed further inward from the outside of the first substrate than the first end in the width direction in the cross-sectional view to improve the sealant’s adhesion by increasing its bottom surface contact area (Oooka; ¶ [0060]). 

Re claim 24, Sim discloses the organic light emitting device (OLED) of claim 23, wherein the first gate electrode (111) is connected (FIG. 2) to a first end (1st plate) of the storage capacitor (Cst), a second end (2nd plate) of the storage capacitor (Cst) is .
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sim and Oooka as applied to claim 1 above, and further in view of Lee et al (US 2015/0048320 A1-prior art of record, hereafter Lee 320).
Re claim 5, Sim discloses the OLED of claim 1, further disclose a semiconductor (Si 114; ¶ [0032]) disposed on the first substrate (110) in the display area (AA); a gate insulating layer (SiOx/SiNx113; ¶ [0031]) disposed on (below) the semiconductor (114); a gate wire (111; ¶ [0030]) disposed on (sidewalls and below) the gate insulating layer (113), wherein the insulating layer (113) is disposed on the gate wire (111); and a data wire (DL1; ¶ [0022]).

But, Sim and Oooka fail to further disclose the data wire disposed on the insulating layer.
However, Lee 320 discloses in FIG. 11 an organic light emitting device, comprising: an insulating layer (3rd insulating layer 117; ¶ [0092]) is disposed on a gate wire (SLn; ¶ [0063]); and a data wire (DLm; ¶ [0063]) disposed on (above) the insulating layer (117).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the data wire disposed on the insulating layer of Lee 320 with the structure of Sim and Oooka as part of the formation of sealed displays comprising high capacity capacitors (Lee 320; ¶ [0101] and [0103]) and low resistance wirings.



Re claim 7, Sim and Oooka disclose the OLED of claim 5.
But, fail to disclose the gate insulating layer (SiOx/SiNx 113 of Sim) comprises a first gate insulating layer and a second gate insulating layer, and the gate wire (111) comprises a first gate wire disposed between the first gate insulating layer and the second gate insulating layer in the cross-sectional view (I-I’), and a second gate wire disposed on the second gate insulating layer.
However, Lee 320 discloses the gate insulating layer comprises a first gate insulating layer (113) and a second gate insulating layer (115), and the gate wire comprises a first gate wire (SLn) disposed between (¶ [0074]) the first gate insulating layer (113) and the second gate insulating layer (115) in a cross-sectional view (FIG. 4), and a second gate wire (ELn; ¶ [0067]) disposed on the second gate insulating layer (115); and which are obviously combinable with Sim and Oooka to form sealed displays comprising high capacity capacitors (Lee; ¶ [0101] and [0103]) and low resistance wirings.

Re claim 8, Sim, discloses the OLED of claim 7, wherein the first metal layer (112) is made of a same material as the first gate wire (111) or the second gate wire, and is disposed in a same layer as the first gate wire (see claim 6) or the second gate wire.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sim and Oooka and Lee 320 as applied to claim 6 above, and further in view of Cho et al (US 2015/0060893 A1-prior art of record, hereafter Cho 893).
Re claim 9, Sim and Oooka and Lee 320 discloses the OLED of claim 6, but fail to disclose the second metal layer (162) is made of a same material as the data wire, and is disposed in a same layer as the data wire.
However,
Cho 893 discloses in FIG. 6 an organic light emitting device, comprising: a first dummy metal layer (2nd metal pattern 313; ¶ [0106]), a second dummy metal layer (1st metal pattern 312; ¶ [0105]), and a data wire (171; ¶ [0067]), where the second dummy metal layer (312) is made of a same material (same process; ¶ [0094]) as the data wire, and is disposed in a same layer (same process; ¶ [0094]) as the data wire.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the second metal layer of Sim, where it is made of a same material as the data wire (of Cho 893), and is disposed in a same layer as the data wire; and to use that configuration with Sim and Oooka and Lee 320 reduce to number of device layers and material used to form the display.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sim and Oooka as applied to claim 11 above, and further in view of Kwak (US 2009/0218925 A1-prior art of record).
Re claims 12 and 14, Sim and Oooka disclose the organic light emitting device of claim 11.

However,
Kwak discloses in FIG. 3 (with references to FIGS. 1 and 2) an organic light emitting device, comprising: wherein a first (inner) edge of the second metal layer (140b) comprises a first plurality protrusions (at 140c in FIG. 2) and depressions (in upper horizontal surface at 140c in FIG. 2); and where a second (outer) edge of the second metal layer (140b) that opposes the first (outer) edge of the metal layer (140) comprises a second plurality of protrusions (at 140c in FIG. 2) and depressions (in upper horizontal surface at 140c in FIG. 2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first metal layer and the second metal layer such that the first metal layer comprises a first plurality of protrusions and depressions; and a second edge (right side) of the second metal layer that opposes the first edge of the metal layer comprises a second plurality of protrusions and depressions, as disclosed by Kwak in order to provide conductive wiring with reduced resistance, minimized or reduced the voltage drop along the first conductive wiring such that the variation in luminance between the pixels may be reduced to display an image with uniform image quality (Kwak; ¶ [0071]).  


.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sim and Oooka as applied to claim 1 above, and further in view of CHOI et al (US 2015/0084498 A1-prior art of record, hereafter Choi 498).
Re claims 15-19, Sim and Oooka disclose the OLED of claims 1, 15 and 16.
But, fail to disclose a hole pattern is formed in the first metal layer (112), a second contact hole is formed in the insulating layer (113), and the second contact hole is disposed in the hole pattern; the sealant (170) is disposed in the second contact hole; the sealant (170) contacts the first substrate (110) through the second contact hole; a plurality of contact holes, including the second contact hole, is disposed in the hole pattern; and a plurality of hole patterns, including the hole pattern, is disposed in a matrix form in the first metal layer (112).
However, Choi 498 discloses in FIGS. 1 and 2 an organic light emitting device, comprising: a hole pattern (2nd through hole TH2; ¶ [0077]) is formed in a first metal layer (700; ¶ [0075]), a contact hole (1st through hole TH1; ¶ [0079]) is formed in an insulating layer (13; [0079]), and the contact hole (TH1) is disposed (FIG. 2) in the hole pattern (TH2); a sealant (500; ¶ [0069]) is disposed in the contact hole (TH1); the sealant (500) contacts (touches) a first substrate (10; ¶ [0069]) through the contact hole (TH1); a plurality of contact holes (TH1 in FIG. 2; ¶ [0080]-[0082]), including the contact hole (TH1), is disposed in the hole pattern (TH2); and a plurality of hole patterns (FIG. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the first metal layer, the insulating layer and the sealant of Sim and Oooka as disclosed by Choi 498 to include a hole pattern formed in the first dummy metal layer, a contact hole formed in the insulating layer, and the contact hole is disposed in the hole pattern; the sealant is disposed in the contact hole; the sealant contacts the first substrate through the contact hole; a plurality of contact holes, including the contact hole, is disposed in the hole pattern; and a plurality of hole patterns, including the hole pattern, is disposed in a matrix form in the first dummy metal layer; and to use the modifications with the structure of Sim and Oooka to reduce dead space occupied by the sealing member and to increase its adhesive strength while preventing oxidation and volatilization of the seal (Choi 498; ¶ [0007]-[0008]).

Re claim 20, Sim and Oooka discloses the OLED of claim 15.
But, do not disclose the second metal layer (115c) does not overlap the hole pattern. However, the first metal layer (700) of Choi 498 does not overlap the hole pattern (TH2); and the first (112) and second (112) metal layers of Sim are close in width.
Thus, it obvious to one having ordinary skill in the art before the effective filing of the claimed invention that the combination of Sim and Oooka and Choi 859 and Choi .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sim and Oooka and Choi 498 as applied to claim 15 above, and further in view of Kwak (US 2009/0218925 A1-prior art of record).
Re claim 21, Sim and Oooka and Choi 498 discloses the OLED of claim 15.
But, fail to disclose wherein a first edge of the second metal layer (115c) adjacent to an edge of the first substrate (110), and a second edge of the second metal layer (115c) opposes the first edge each comprise a plurality of protrusions and depressions.
However, Kwak renders these limitations obvious (see claims 12 and 14).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 23 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892